Title: To Thomas Jefferson from Thomas Bell, 30 January 1793
From: Bell, Thomas
To: Jefferson, Thomas



Dear Sir
30. Jany. 1793

Yours of the 17th. is now at hand. Exclusive of Mr. Browns account the Sherriff has called upon me for your taxes, that with other accounts that I have paid and assumed which Colo. Lewis tells me are Just, and cannot be put off, nearly ballances our account exclusive of the hire of Marey and children. I applied to one of the Gentlemen who Valued her to meet the other and Say what I Should give for the hire. He Seemd of opinion, that as She had so many, I ought not to pay thing. On finding that to be his opinion, I could not think of doing any thing more in the business untill your return.
However Sir, I assure you this is not the reason why I cannot with propriety give you a draft on Colo. Gamble. The high price my customers expect for their produce in the Spring induces them to hold back their Tobacco &c. for the Spring market. Of course I have nothing as yet in the hands of Colo. Gamble.
I applied to our friend Mr. De Reux who has long wishd to have it in his power to make me a payment. He tells me that what he has already received is in advance and cannot with any propriety draw upon you at present.
If the Sale of his Goods (before you leave Philadelphia) will Justify a draft that will be of service to you, I am well assured he will give it with pleasure. And I would in that case endeavor to refund him and wait untill his last payment comes to hand.
I will that you to write me what prospects there are like to be through this channel, without advising Mr. De Reux any thing about it, as it would hurt his feelings in case of a disapointment.
He has not yet fixed upon a piece of land to his mind.
If our worthy friend Mr. Monroe should have it in his power, Any advances he might make would be perfectly agreeable. I am Sir with due respect your most ob. Svt.

Thos Bell


Snow now about 12 inches deep on level ground—the first we have had this winter.

T. B.

